Citation Nr: 0904686	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  04-35 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for breast cancer.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a bilateral wrist 
disorder.

4.  Entitlement to service connection for a low back 
disorder. 

5.  Entitlement to service connection for a right foot 
disorder. 

6.  Entitlement to service connection for a right knee 
disorder. 

7.  Entitlement to service connection for a left hip 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served in the United States Army National 
Guard, from May 6, 1975, to August 18, 1976, and from May 21, 
1984, to May 20, 1993, with periods of active duty training 
as detailed in the decision below.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which reopened the claims for breast 
cancer, PTSD, right knee, bilateral wrists, right foot, low 
back disorders, denying them on the merits, and denied a 
petition to reopen the claim for service connection for a 
left hip disorder.  

The appellant testified before the undersigned at an August 
2008 hearing at the RO.  A transcript has been associated 
with the file.

The appellant brought prior claims for her disabilities in 
1997 and 1998.  The issues of service connection for breast 
cancer and a foot disorder were denied in an October 1997 
rating decision, of which the appellant was notified in 
October 1997.  The issues of service connection for PTSD, and 
low back, bilateral wrist, left hip, and right knee disorders 
and a petition to reopen the foot claim were denied in a 
January 1999 rating decision, of which the appellant was 
notified in February 1999.  The appellant did not file a 
Notice of Disagreement to either decision.  The October 1997 
and January 1999 rating decisions are final.  38 U.S.C.A. §§ 
7104, 7105.

The RO reopened and considered these claims on the merits on 
the basis of new and material evidence.  Under 38 C.F.R. § 
3.156(c) (2002), in effect at the time the appellant filed 
claims for these disabilities again, where new evidence is 
submitted, consisting of pertinent supplemental service 
department report, after a decision has become final, the 
former decision will be reconsidered without regard to the 
provisions relating to new and material evidence.  During the 
course of this appeal, a January 1998 supplemental report 
providing the specific dates of the appellant's active and 
inactive duty for training from 1975 to 1993 was associated 
with the file.  While the RO was aware of these dates, the 
record does not show how the RO obtained this information 
prior to the instant claim.  As this record was clearly not 
of record at the time of the original rating decision denying 
the claim for service connection for her claimed 
disabilities, the Board finds that the criteria of 38 C.F.R. 
§ 3.156(c) have been satisfied.  Reconsideration is 
warranted.  The issues have been recharacterized to reflect 
this result.  The RO considered the breast cancer, PTSD, 
right knee, bilateral wrist, right foot, and low back claims 
on the merits in the July 2003 rating decision.  There is no 
prejudice to the appellant in the Board considering the 
claims on the merits.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

The issue of service connection for a left hip disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Breast cancer was not incurred or aggravated during a 
period of ACDUTRA or INACDUTRA.

2.  The record contains no corroborating evidence that 
verifies the appellant's claimed PTSD stressor.

3.  A bilateral wrist disorder was not incurred or aggravated 
during a period of ACDUTRA or INACDUTRA.

4.  A low back disorder was not incurred or aggravated during 
a period of ACDUTRA or INACDUTRA.

5.  A right foot disorder was not incurred or aggravated 
during a period of ACDUTRA or INACDUTRA.

6.  A right knee disorder was not incurred or aggravated 
during a period of ACDUTRA or INACDUTRA.


CONCLUSIONS OF LAW

1.  The appellant's breast cancer was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 102, 1101, 
1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.6, 3.303, 3.304 (2008).

2.  The appellant's PTSD disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 102, 1101, 
1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2008).

3.  The appellant's bilateral wrist disorder was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 102, 
1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 
C.F.R. §§ 3.6, 3.303, 3.304 (2008).

4.  The appellant's low back disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 102, 1101, 
1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.6, 3.303, 3.304 (2008).

5.  The appellant's right foot disorder was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 102, 1101, 
1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.6, 3.303, 3.304 (2008).

6.  A right knee disorder was not incurred in or aggravated 
by active service and is not secondary to a service connected 
disorder.  38 U.S.C.A. §§ 102, 1101, 1110, 1112, 1113, 1131, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.304, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must clarify certain matters before progressing to 
the individual claims.  The appellant has repeatedly insisted 
in submissions to the RO and to her treating physicians that 
she had active duty from 1984 to 1993.  As described in the 
Introduction, the appellant was enrolled in the Army National 
Guard at that time, and her service was not in active 
service.  

The following information is obtained from a January 1998 
memorandum to the appellant from the Army Reserve Personnel 
Center and her retirement credits record.  She enlisted in 
the Army Reserves May 6, 1975, and was discharged from the 
Reserves January 1, 1976.  During that time period she had 14 
days of active duty from August 4 to 17, 1975.  She then 
enlisted in the Army National Guard on January 6, 1976, and 
was discharged August 18, 1976.  During that time period, she 
had no active duty training and only two days of inactive 
duty.  She then had no military status from August 19, 1976 
to May 20, 1984.  She re-enlisted in the Army National Guard 
on May 21, 1984, with periods of active duty training from 
June 11 to 21, 1984; July 20 to 22, 1984; August 5 to 18, 
1984; August 20 to 22, 1984; August 27 to 30, 1984; September 
26 to October 2, 1984; April 26 to 28, 1985; June 15 to 29, 
1985; and March 15 to 29, 1986.  No active duty training was 
shown for the remainder of 1986.  She continued in the Army 
National Guard until May 20, 1989, with periods of active 
duty training from September 2 to 4, 1987; September 9 to 10, 
1987; September 15 to 18, 1987; September 22 to 25, 1987; 
September 29 to 30, 1987; June 11 to 25, 1988; August 12, 
1988; and August 15 to 16, 1988.  

The above-referenced memorandum shows the appellant was 
transferred to the Army Reserves Control Group (REINF) on May 
13, 1991. A letter dated in May 1993 to the appellant from 
the Army Reserve Personnel Center indicates that as of that 
date she was discharged from the Control Group (REINF) to the 
Ready Reserve.  

"Active service," a prerequisite to service connection, has 
been defined to mean "active military, naval, or air 
service."  38 U.S.C.A. § 101(2), (24) (West 2002); 38 C.F.R. 
§ 3.6(a) (2008).  The term "active military, naval, or air 
service" includes: (1) active duty; (2) any period of active 
duty for training (ACDUTRA) during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty; and (3) any 
period of inactive duty for training (INACDUTRA) during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  Id.  

Under these provisions, the appellant's National Guard 
service was not active duty in the regular armed forces.  See 
38 C.F.R. § 3.6(a).  At most, active or inactive duty for 
training periods may be considered "active service," if 
"veteran" status is first established.  Id.  

In order for the appellant to achieve "veteran" status and 
be eligible for service connection for disabilities claimed 
during her Army National Guard service, the record must 
establish that she was disabled during active duty for 
training due to a disease or injury incurred or aggravated in 
the line of duty or she was disabled from an injury incurred 
or aggravated during inactive duty training.  See Mercado- 
Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 
Vet. App. 474, 478 (1991).  Additionally, because the 
appellant must establish "veteran" status based on 
disability incurred or aggravated in ACDUTRA or INACDUTRA for 
the 1984 to 1993 National Guard service, the presumption of 
service connection for certain diseases is not available 
until such a disability is found to be incurred or 
aggravated.  See Biggins.  

Even though the appellant complains of several conditions for 
which presumptive service connection is permitted, 
presumptive service connection is unavailable in this case.  
See Biggins, supra.  The appellant did not have at least 90 
days of continuous service during any period of ACDUTRA or 
INACDUTRA in the 1980's or 1990's.  As such, the presumption 
would not be satisfied even if the appellant became service 
connected for another disability based on a prior period of 
ACDUTRA or INACDUTRA.  See 38 C.F.R. § 3.307 (2008).  The 
Board will not consider presumptive service connection for 
any of the claimed conditions.

Additionally, because the appellant has so many short periods 
of service, the Board has considered the application of the 
presumption of soundness.  A preexisting injury or disease 
will be considered to have been aggravated by service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment.  38 C.F.R. § 3.304(b) (2008).  
The appellant is not a "veteran" without a finding that a 
disability was incurred in or aggravated by service.  The 
presumption is inapplicable here.  See Biggins, supra.  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

a. Breast Cancer

The appellant's breast cancer claim was denied in October 
1997 because the disability had not been incurred or 
aggravated during service.  The appellant's medical records 
indicate that a mammography screening on May 6, 1987, 
revealed abnormal masses of the left breast.  A biopsy was 
performed on May 20, with malignancy shown.  The appellant 
underwent a left mastectomy on June 30, 1987.  There is no 
evidence of a recurrence.

The appellant's service records show that she had no training 
periods between March 1986 and September 1987.  There is no 
evidence that the breast cancer had first been detected 
during a period of ACDUTRA or INACDUTRA.  

Additionally, there was no evidence that the appellant's 
breast cancer had been aggravated.  The cancer has not 
reappeared and the appellant's post-surgical recovery was not 
noted to be interrupted.  Her medical records from the 
1980's, 1990's and 2000's make no reference to any recovery 
irregularity.  In short, there is no evidence of aggravation.  

The evidence clearly shows that the appellant's breast cancer 
was discovered and treated outside any period of ACDUTRA or 
INACDUTRA and no aggravation of the condition occurred during 
a period of ACDUTRA or INACDUTRA.  As such, the Board finds 
that the preponderance of the evidence is against the 
appellant's breast cancer claim.  Consequently, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

b. PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2008).  

The record clearly demonstrates that VA medical personnel 
have diagnosed the appellant with PTSD.  In particular a July 
2005 evaluation indicates that the appellant has a current 
diagnosis of PTSD related to a sexual assault claimed to have 
occurred during a training period on June 19, 1988.  

A claimed non-combat stressor must be verified - the 
appellant's uncorroborated testimony is not sufficient to 
verify a non-combat stressor.  See Cohen v. Brown, 10 Vet. 
App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).  The Board recognizes that the present case falls 
within the category of situations in which it is not unusual 
for there to be an absence of service records documenting the 
events of which the appellant alleges.  See, e.g., Patton v. 
West, 12 Vet. App. 272, 281 (1999).  More particularized 
requirements are established regarding the development of 
"alternative sources" of information as service records 
"may be devoid of evidence because many victims of personal 
assault, especially sexual assault and domestic violence, do 
not file official reports either with military or civilian 
authorities."  VA ADJUDICATION PROCEDURAL MANUAL M21-1, Part 
III, para. 5.14c(5).  The appellant was provided with notice 
in accordance with Patton in a January 2003 letter.  

The appellant has testified that she was raped by an 
unidentified serviceman on June 19 or 20, 1988, while at an 
annual two-week camp.  She claims that she went for medical 
treatment one or two days thereafter, but could not bring 
herself to explain what happened.  Instead, she complained of 
strep throat and received treatment for that ailment.  The 
appellant's National Guard records indicate that she did 
attend a two-week training camp from June 11 to June 25, 
1988.  

The Board notes that there is no contemporaneous evidence 
which directly states that the assault occurred.  There are 
no contemporaneous service treatment or personnel records 
that acknowledge it, and the appellant did not tell anyone 
for some time.  

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
service records may corroborate the claimant's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3).  

The Board has reviewed the claims file for the above types of 
evidence that might corroborate the alleged stressor.  Three 
pieces of evidence could support the appellant's claim: 
contemporaneous strep throat treatment, assessment of her 
performance in the National Guard, and her attendance 
pattern.  

First, the appellant's service treatment records show that 
she was seen for strep throat on June 21, 1988.  She alleges 
that she sought this treatment after the rape because her 
throat was sore.  However, the records show that the 
appellant had been in treatment for several days prior to the 
alleged rape for strep throat.  The Board takes judicial 
notice of the fact that the period of active duty training in 
question went from June 11 (Saturday) to June 25 (Saturday), 
1988.  The appellant has consistently stated that the alleged 
rape occurred during the middle of the second week, either 
June 19 or 20, which would have been a Sunday or Monday.  
However, on June 14, she sought treatment for a sore throat 
and the assessment was pharyngitis, questionable strep.  She 
was told to rest in quarters for 24 hours.  When seen the 
next day, June 15, her throat was still slightly red, and she 
was put on light duty.  On June 17, upon re-evaluation for 
strep throat, it was found that she was ok to return to full 
duty. On June 18, she continued to complain of a sore throat, 
as well as ringing of the ears.  On June 19, it was noted 
that her pharyngitis was resolving.  Although the record is 
not contained within her service treatment records, a report 
concerning authorization for treatment notes she was also 
treated on June 21 for strep throat.  

Again, the appellant points to the June 21 treatment as 
corroboration of the alleged rape.  However, the service 
treatment records demonstrate that she had been treated for a 
sore throat several times beginning three days after she 
reported for duty.  She has never alleged that the rape 
occurred within those first three days of training, so the 
treatment beginning at that time is not corroboration that 
the alleged attack occurred.  The June 21 treatment also does 
not corroborate her stressor since it merely reflects a 
continuation of treatment for the same complaints as in the 
prior week.  The service treatment records also show a 
follow-up visit to the Family Practice Clinic at Mather Air 
Force Base on July 12, 1988, wherein it was noted that she 
complained of strep throat, and it was not clear whether it 
was improving. 

In conclusion, although medical treatment records can, in 
certain circumstances, corroborate an alleged personal 
assault stressor, the Board finds that the fact of treatment 
on June 21 was consistent with events ongoing prior to the 
date of the alleged rape.  

Second, the appellant's service personnel records show that 
in late 1989, she was downgraded to inactive reserve because 
she missed drill repeatedly.  However, the appellant's 
records do not show that this occurred contemporaneously with 
the alleged rape, such as would corroborate the event.  The 
Retirement Credits Record shows that from May 1987 to May 
1988, she accrued 43 points for attending assembly, 15 points 
for serving in the National Guard, and 15 points for periods 
of active duty or active duty training, for a total of 73 
points.  During the May 1988 to May 1989 time period - that 
is, for several months after the alleged rape - she accrued 
49 points for assembly, 15 points for serving in the National 
Guard, and 18 points for active duty or active duty training, 
for a total of 82 points.  This shows that for several months 
following the alleged rape, she continued to attend regularly 
scheduled assemblies and training, accruing even more points 
than in the year prior to the rape.  In was only in late 1989 
that she began missing her scheduled drills.  In March 1990, 
she requested transfer to the inactive Reserves, due to 
family stress and health of her child.  A Soldier Status 
Summary Request indicates that she then refused to complete 
the paperwork for the transfer. 

Although a request for discharge and poor attendance would 
certainly, in some circumstances, corroborate the alleged 
stressor, that is not the case here.  The fact that the 
appellant continued to regularly participate as a member of 
the National Guard for more than a year after the alleged 
rape tends to show it is more likely than not that her 
subsequent decision to no longer attend was not, in fact, 
related to the alleged incident, but was for other reasons.  
Her service personnel records do not, therefore, reflect a 
sudden avoidance of drill contemporaneous with the alleged 
incident.  

Finally, the appellant's personnel evaluations indicate 
average to below average performance but that she did not put 
in any particular effort and was satisfied with the status 
quo.  However, this does not show credible evidence of a 
behavior change or a sudden deterioration of work performance 
such as would corroborate the stressor.  An individual 
soldier's report notes that testing was administered on June 
5, 1988, which showed potential training weaknesses in 
numerous categories.  Since this testing was conducted before 
the alleged rape, the fact that the appellant did not perform 
well does not provide corroboration.  An Enlisted Evaluation 
Report covering the period September 1987 to August 1988 
indicates she had average performance with lack of drive.  
This does not, however, provide credible evidence to support 
the stressor.  Although the alleged personal assault occurred 
in June 1988 (i.e., within the time period covered by this 
evaluation), it is extremely important to note the evaluation 
covers an entire year of the appellant's job performance and 
does not indicate that her performance had been above average 
prior to June 1988 and then deteriorated in the last couple 
months of the evaluation period.  Such a drastic 
deterioration in performance, had it occurred, would surely 
have been noted in the performance assessment.  The fact that 
it was not leads the Board to conclude that the appellant's 
average performance and deficiencies as noted in that report 
were more likely than not present throughout the entire 
evaluation period.  

In sum, the evidence does not reflect a change in behavior or 
any other credible evidence that might corroborate the 
appellant's stressor.  Service connection for PTSD as due to 
an alleged rape is not warranted.  See 38 C.F.R. § 
3.304(f)(3).  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's PTSD claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



c. Bilateral Wrist

The appellant's primary contention is that she has a 
bilateral wrist disorder as a result of becoming a typist, 
for which she was trained during her National Guard service.  

The appellant was treated by VA for bilateral carpal tunnel 
syndrome in 2002.  She underwent a surgical release on the 
right side and received injections on the left.  The 
appellant had good relief from the procedures, but began 
complaining of renewed numbness and tingling in her right 
hand in 2006.  She has also been diagnosed with osteopenia 
and degenerative arthritis of the right wrist.  The Board is 
satisfied by the evidence of current disability.

The appellant's service personnel records do show that she 
completed a typist course in 1980 and another data entry 
course in 1981.  The appellant's occupational specialty in 
the National Guard was as a clerk typist.  The appellant was 
not, however, in the National Guard or any other type of 
military service in 1980 or 1981.  There is no record of any 
complaints related to carpal tunnel, such as numbness and 
tingling, in her service treatment records.  

The appellant testified before the undersigned that she 
noticed numbness and tingling after completing her training.  
The Board acknowledges that the appellant is competent to 
give evidence about what she experienced; for example, she is 
competent to report that she experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  She is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because she does 
not have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Clearly, the appellant's military occupational specialty 
during service involved typing activities.  However, there is 
no contemporaneous evidence of any wrist-related problems 
during service.  Her medical records first show a diagnosis 
of carpal tunnel syndrome in April 1998, five years after her 
final separation, and eight years after her last training 
period.  

In short, the Board finds that the preponderance of the 
evidence is against inservice incurrence or aggravation of a 
bilateral wrist disorder.  There are no complaints, 
treatment, or diagnosis until several years after service.  
The appellant contends that it results from training which 
occurred while she was not in service.  She is not competent 
to report that her symptoms were indeed carpal tunnel 
syndrome, or any other bilateral wrist condition.  Service 
connection is not warranted.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's bilateral wrist claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

d. Low Back

The appellant claims that she has bad discs in her back as a 
result of heavy lifting during training periods.  

The record does reflect ongoing complaints of back pain and 
MRI and CT scans showing degenerative joint and disc disease 
dated from 2000 and 2001.  The Board is satisfied by the 
evidence of current disability.

Unfortunately, the Board cannot find any instance in which 
the appellant might have incurred her back disorder.  The 
appellant testified that she was a house wife, raising a 
family during her National Guard service, and that the only 
heavy lifting she did was for Guard service.  There is, 
however, no evidence of any back disorder, back complaints or 
treatment in her service treatment records.  The appellant's 
occupational specialty was as a clerk typist, and general 
heavy lifting is not consistent with the conditions of such 
service.  

Furthermore, a January 1996 x-ray study, well after her 
separation from the National Guard, show a normal back.  When 
she sought treatment at VA in September 1997, she reported a 
5-year history of back pain.  

In sum, the Board can find no evidence of inservice 
incurrence, and the appellant has not pointed to any 
particular incident which may have caused or contributed to 
her current back disorder.  The disability was not manifest 
until several years after her final separation from the 
National Guard.  Without inservice incurrence or aggravation, 
service connection must fail.  See 38 C.F.R. § 3.303.

As such, the Board finds that the preponderance of the 
evidence is against the appellant's back disorder claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

e. Right Foot

The appellant testified before the undersigned that she 
injured her right big toe, leading to a right foot disorder, 
including a bunion, after tripping over a tent stake during a 
two week training period.  She stated that she went to a 
doctor who said she had a bunion.  

The Board notes that her June 1997 claim for a foot disorder 
indicates that she developed the problem in 1975.  The 
appellant testified before the undersigned that it occurred 
during her last two week training in Sacramento.  The Board 
notes that the appellant's last two week training period was 
June 11 to 25, 1988.  

There is no evidence of a foot disorder in either 1975 or in 
1988.  There are no complaints of a right foot disorder in 
the appellant's private records from the 1980's and early 
1990's.  At most, the appellant's service medical records 
show that she reported to sick call on August 8, 1984 with 
blisters on the right heel of her foot for the previous two 
days.  The blisters had burst and were treated.  The record 
is not clear whether the "right" meant the right foot, or 
the right side of the heel of the affected foot.  There is no 
other evidence related to foot problems in her service 
treatment records.  

The appellant underwent a March 2005 VA examination regarding 
her current foot problems and a possible relationship to 
service.  The examiner reviewed the appellant's record and 
conducted a physical, diagnosing her with a bunion.  The 
examiner indicated that the in service blister complaints 
were not at least as likely as not the cause of her current 
complaints.  The examiner went on to say that the current 
problems "could be" related to the same process that caused 
the blisters during service.

Medical evidence that is speculative, general or inconclusive 
in nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  Medical opinions expressed in terms of 
"may" also implies "may" or "may not" and are 
speculative.  Id.  The examiner's opinion that the bunion and 
blisters could be part of the same process is too speculative 
to find that the two are related or that there was some 
process resulting in the two.  Furthermore, the Board notes 
that the examiner had in his possession the appellant's 
complete file and was asked to provide an assessment of 
probability of a relationship, which he did provide for the 
blisters.  This is the only medical opinion of record.

The Board notes that there is no complaint regarding the toes 
or injury to the forward part of the right foot.  The 
appellant has previously stated she has a foot problem since 
1975, but there is no record of that for many years.  The 
appellant's records show a set of blisters, but this has been 
found by competent medical opinion not to be at least as 
likely as not related to the current disability.  The 
evidence in favor of the claim is speculative, even though 
made on the basis of the best record possible.  Finally, the 
appellant herself is not competent to provide a nexus opinion 
regarding an injury and a bunion found later.  The Board 
finds that the preponderance of the evidence is against a 
relationship between service and the appellant's current 
right foot disorder, regardless of period of service or 
incurrence event.  Service connection must be denied. 

As such, the Board finds that the preponderance of the 
evidence is against the appellant's right foot claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

f. Right Knee

The appellant contends that she incurred a right knee 
disorder as a result of her right foot disorder.  

In light of the Board's conclusion that service connection is 
not warranted for a right foot disorder, secondary service 
connection is not available as a matter of law.  See 
38 C.F.R. § 3.310.  

The appellant's service treatment records are without 
reference to right knee complaints.  The appellant has not 
identified an instance where she injured her knee or had any 
sort of knee complaints during ACDUTRA or INACDUTRA.  Service 
connection on a direct basis is not warranted.  More 
importantly, none of the medical evidence shows diagnosis of 
a current knee disability.  Rather, it merely reflects right 
knee pain.  Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's knee claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



II. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claims for service 
connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the claimant's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claims, a 
letter dated in January 2003 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  Notice was provided again 
in February 2005.  In March 2006, a letter provided notice of 
the degree of disability and effective date elements required 
by Dingess.  Readjudication of the claims was most recently 
completed in a 2007 supplemental statement of the case.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Records were obtained 
regarding her receipt of benefits from the Social Security 
Administration. Private medical records identified by the 
appellant have been obtained, to the extent possible.  The 
appellant has at no time referenced outstanding records that 
she wanted VA to obtain or that she felt were relevant to the 
claims.  A February 2007 letter asked her to authorize 
release of private medical records, as her prior 
authorization forms had expired.  She did not respond, so 
nothing further can be done in that respect. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
for the appellant's breast cancer, PTSD, low back, and 
bilateral wrist claims because the only evidence indicating 
the appellant "suffered an event, injury or disease in 
service" is her own lay statements.  Such evidence is 
insufficient to trigger VA's duty to provide an examination.  
See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding 
no prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
There is no reasonable possibility that a medical opinion 
would aid in substantiating the appellant's claims since it 
could not provide evidence of a past event.

The appellant was afforded medical examination to obtain an 
opinion as to whether her right foot condition can be 
directly attributed to service.  Further examination or 
opinion is not needed on the right foot claim because, even 
on full review of the claims file, the examiner stated that 
the claimed condition may be associated with the appellant's 
military service, but did not offer an opinion as to 
probability.  Such an opinion is too tenuous to support 
service connection, but a more definite opinion was not 
provided.  This is discussed in more detail above.

An exam is not warranted for the right knee claim as the 
appellant has provided no evidence of an inservice incurrence 
or aggravation event, and argues that it is secondary to her 
right foot disorder.  As the Board has denied service 
connection for the right foot, there is no possibility that 
an examination could assist the appellant's right knee claim.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).


ORDER

Entitlement to service connection for breast cancer is 
denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a bilateral wrist 
disorder is denied.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for a right foot disorder 
is denied.

Entitlement to service connection for a right knee disorder 
is denied.
	(CONTINUED ON NEXT PAGE)


REMAND

The Board must remand the left hip claim.  The appellant had 
been previously denied service connection for the left hip in 
a January 1999 rating decision.  The RO adjudicated the 
instant claim as one to reopen, denied reopening and did not 
consider the claim on the merits.  In light of the Board's 
determination that additional service department records have 
been associated with the file, the claim should be 
reconsidered on the merits.  The RO must be given the 
opportunity to consider this issue in the first instance to 
ensure that the appellant is not prejudiced.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-93 (1993).

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the left hip 
service connection claim on the merits.  
If the benefits sought are not granted, 
the appellant and her representative 
should be furnished a SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


